In re Stuart, Cecil L.; Roussel, Marilyn Peterson; Stuart, Harvey; Stuart, Cecil Jr.; — Plaintiff(s); applying for writ of cer-tiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW88 1942; Parish of Washington, 22nd Judicial District Court, Div. “A”, No.' 53318, 58319.
Prior report: La.App., 544 So.2d 78.
Granted. Judgment of the court of appeal is reversed; trial court order for new trial is reinstated.
MARCUS and LEMMON, JJ., would grant the writ for argument.